



EXHIBIT 10.4.3




THIRD AMENDMENT TO
CREDIT AGREEMENT


This Third Amendment to Credit Agreement is dated as of March 16, 2020, by and
among Designer Brands Inc., an Ohio corporation (f/k/a DSW Inc.) (the “Lead
Borrower”), PNC Bank, National Association (“PNC Bank”) and the other Lenders
party hereto, and PNC Bank, in its capacity as administrative agent for the
Lenders (hereinafter referred to in such capacity as the “Administrative Agent”)
(the “Third Amendment”).
W I T N E S E T H:
WHEREAS, the Lead Borrower, the Designated Borrowers from time to time party
thereto, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and the Administrative Agent have entered into that
certain Credit Agreement, dated as of August 25, 2017 (as (i) amended by that
certain First Amendment to Credit Agreement, dated as of January 30, 2018, by
and among the Lead Borrower, the Lenders party thereto and the Administrative
Agent, (ii) amended by that certain Second Amendment to Credit Agreement, dated
as of October 10, 2018, by and among the Lead Borrower, the Lenders party
thereto and the Administrative Agent, and (iii) may be further amended,
restated, modified or supplemented from time to time (including, without
limitation, by this Third Amendment), the “Credit Agreement”); and
WHEREAS, the Lead Borrower, on behalf of itself and the other Loan Parties,
hereby desires to amend certain provisions of the Credit Agreement, and the
Lenders and the Administrative Agent shall permit such amendments pursuant to
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
1.All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meanings herein as in the Credit Agreement unless the
context clearly indicates otherwise.


2.Effective as of the Effective Date, the Credit Agreement is amended as
follows:


(A)    Section 1.1 is hereby amended by inserting in the proper alphabetical
order the following new definitions:
“Available Currencies means, at any time, Dollars and all Optional Currencies at
such time; each individually an “Available Currency”.
Benchmark Replacement means, with respect to any Available Currency, the sum of:
(a) the alternate benchmark rate that has been selected by the Administrative
Agent and the Lead Borrower for such Available Currency giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body with respect to
such Available Currency or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Euro-Rate
for (A) with respect to Dollar Loans under the Euro-Rate Option, U.S.
dollar-denominated credit facilities or (B) with respect to Optional Currency
Loans, U.S. credit facilities providing for loans in such Optional Currency and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.
Benchmark Replacement Adjustment means, with respect to any replacement of the
Euro-Rate for any Available Currency with an alternate benchmark rate for each
applicable Interest Period for such Available Currency, the spread adjustment,
or method for calculating or determining such spread adjustment, (which may be a
positive or negative value or zero) that has been selected by the Administrative
Agent and the Lead Borrower giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the Euro-Rate in





--------------------------------------------------------------------------------





such Available Currency with the applicable Benchmark Replacement for such
Available Currency (excluding such spread adjustment) by the Relevant
Governmental Body with respect to such Available Currency or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for such
replacement of the Euro-Rate for (A) with respect to Dollar Loans under the
Euro-Rate Option, U.S. dollar-denominated credit facilities at such time or (B)
with respect to Optional Currency Loans, U.S. credit facilities providing for
loans in such Optional Currency.
Benchmark Replacement Conforming Changes means, with respect to any Benchmark
Replacement for any Available Currency, any technical, administrative or
operational changes (including changes to the definition of “Base Rate,” the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest and other administrative matters) that the
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement for such Available Currency and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice in the United States (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
Benchmark Replacement Date means the earlier to occur of the following events
with respect to the Euro-Rate:
(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the Euro-Rate for such Available Currency permanently or
indefinitely ceases to provide the Euro-Rate for such Available Currency; or
(2)     in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
Benchmark Transition Event means the occurrence of one or more of the following
events with respect to the Euro-Rate:
(1)     a public statement or publication of information by or on behalf of the
administrator of the Euro-Rate for such Available Currency announcing that such
administrator has ceased or will cease to provide the Euro-Rate for such
Available Currency, permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the Euro-Rate for such Available Currency;
(2)     a public statement or publication of information by an Official Body
having jurisdiction over the Administrative Agent, the regulatory supervisor for
the administrator of the Euro-Rate for such Available Currency, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Euro-Rate for such Available Currency, a resolution authority with
jurisdiction over the administrator for the Euro-Rate for such Available
Currency or a court or an entity with similar insolvency or resolution authority
over the administrator for the Euro-Rate for such Available Currency, which
states that the administrator of the Euro-Rate for such Available Currency has
ceased or will cease to provide the Euro-Rate for such Available Currency
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Euro-Rate for such Available Currency; or
(3)     a public statement or publication of information by the regulatory
supervisor for the administrator of the Euro-Rate for such Available Currency or
an Official Body having





--------------------------------------------------------------------------------





jurisdiction over the Administrative Agent announcing that the Euro-Rate for
such Available Currency is no longer representative.
Benchmark Unavailability Period means, with respect to any Available Currency,
if a Benchmark Transition Event and its related Benchmark Replacement Date have
occurred with respect to the Euro-Rate for such Available Currency and solely to
the extent that the Euro-Rate for such Available Currency has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date for such Available Currency has occurred if, at such
time, no Benchmark Replacement for such Available Currency has replaced the
Euro-Rate for such Available Currency for all purposes hereunder in accordance
with Section 3.6 and (y) ending at the time that a Benchmark Replacement for
such Available Currency has replaced the Euro-Rate for such Available Currency
for all purposes hereunder pursuant to Section 3.6.
Early Opt-in Event means a determination by the Administrative Agent that
(a) with respect to Dollar Loans under the Euro-Rate Option, U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 3.6, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Euro-Rate for loans in Dollars or (b) with respect
to Optional Currency Loans, U.S. credit facilities providing for loans in such
Optional Currency being executed at such time, or that include language similar
to that contained in this Section 3.6, are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
Euro-Rate for loans in such Optional Currency.
Relevant Governmental Body means (a) the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto and (b) with respect to Optional Currency Loans, in addition
to the Persons named in clause (a) of this definition, the comparable Official
Body or other applicable Person for loans in such Optional Currency as
determined by the Administrative Agent in its sole discretion.”
(B)    Section 1.1 is hereby amended by deleting the following definitions in
their entirety and in their stead inserting the following:
“Consolidated EBITDAR means, for any period of determination, without
duplication, consolidated net income plus (i) the following (to the extent
deducted from such calculation of consolidated net income): depreciation,
amortization, non-cash expenses related to stock based compensation, other
non-cash charges, non-cash expenses, or non-cash losses to net income (provided,
however that cash payments made in such period or in any future period in
respect of such non-cash charges, expenses or losses shall be subtracted from
consolidated net income in calculating Consolidated EBITDAR), interest expense,
income tax expense and Consolidated Rental Expense, transaction expenses
incurred in connection with the Camuto Transactions and Permitted Acquisitions
in an aggregate cumulative amount for the balance of the term of this Agreement
not greater than $40,000,000 and restructuring charges or expenses (including
integration costs, restructuring costs and severance costs related to
acquisitions and to closure or consolidation of plants, facilities or locations
and any expense related to any reconstruction, recommissioning or
reconfiguration of fixed assets for alternate use) not to exceed $20,000,000 in
an aggregate cumulative amount for the balance of the term of this Agreement,
minus (ii) non-cash credits or non-cash gains (to the extent included in such
calculation of consolidated net income), in each case determined and
consolidated for the Lead Borrower and its Subsidiaries in accordance with GAAP;
provided that the foregoing shall exclude the income (or deficit) of any Person
(other than a Subsidiary) in which the Lead Borrower or any of its Subsidiaries
has an ownership interest, except to the extent that any such income is actually
received by the Lead Borrower or such Subsidiary in the form of dividends or
similar distributions.  For purposes of calculating Consolidated EBITDAR, (a)
with respect to a business acquired by the Loan Parties pursuant to a Permitted
Acquisition, Consolidated EBITDAR shall be calculated on a pro forma basis,
using historical numbers, in accordance with GAAP as if the Permitted
Acquisition had been consummated at the beginning of such period, and (b) with
respect to a business liquidated, sold or disposed of by





--------------------------------------------------------------------------------





the Loan Parties pursuant to Section 7.2.7 [Dispositions of  Assets or
Subsidiaries], Consolidated EBITDAR shall be calculated on a pro forma basis,
using historical numbers, in accordance with GAAP as if such liquidation, sale
or disposition had been consummated at the beginning of such period.
Leverage Ratio means, as of the date of determination, the ratio of (A) Total
Funded Debt on such date, to (B) Consolidated EBITDAR (with respect to such
calculation of Consolidated Rental Expense and Consolidated EBITDAR (i) for the
four (4) consecutive fiscal quarters then ending if such date is a fiscal
quarter end or (ii) for the four (4) fiscal quarters most recently ended for
which financial statements are available if such date is not a fiscal quarter
end).
Total Funded Debt means, as of any date of determination, the sum of (i) all
Indebtedness (excluding any Hedge Liabilities or any other obligations
(contingent or otherwise) under any Swap) representing borrowed money, including
both current and long term portion thereof and guaranty obligations with respect
thereto, Capital Lease Obligations and reimbursement obligations under letters
of credit, in each case of the Lead Borrower on a Consolidated Basis, plus (ii)
the aggregate current and long-term operating lease liabilities in accordance
with FASB ASC 842, in each case determined and consolidated for the Lead
Borrower and its Subsidiaries in accordance with GAAP.
Relevant Interbank Market means, with respect to any currency the London
interbank market or other applicable offshore interbank market.”
(C)    The following new Section 1.6 is hereby added, immediately following
Section 1.5:
“Section 1.6    Euro-Rate Notification. Section 3.6 of this Agreement provides a
mechanism for determining an alternative rate of interest in the event that one
or more Relevant Interbank Market offered rates is no longer available or in
certain other circumstances. The Administrative Agent does not warrant or accept
any responsibility for and shall not have any liability with respect to, the
administration, submission or any other matter related to any Relevant Interbank
Market offered rate or other rates in the definition of "Euro- Rate" or with
respect to any alternative or successor rate thereto, or replacement rate
therefor.
(D)    Section 3.6 is hereby deleted in its entirety and in its stead is
inserted the following:
“Section 3.6    Successor Euro-Rate Index.
(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or if an Early Opt-in Event has occurred with respect to the Euro-Rate for any
Available Currency, the Administrative Agent and the Lead Borrower may amend
this Agreement to replace the Euro-Rate for such Available Currency with a
Benchmark Replacement for such Available Currency; and any such amendment will
become effective at 5:00 p.m. New York City time on the fifth (5th) Business Day
after the Administrative Agent has provided such proposed amendment to all
Lenders, so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Until the Benchmark Replacement with respect to the Euro-Rate
for any Available Currency is effective, each advance, conversion and renewal of
a Loan in such Available Currency under the Euro-Rate Option will continue to
bear interest with reference to the Euro-Rate for such Available Currency;
provided however, during a Benchmark Unavailability Period with respect to any
Available Currency (i) any pending selection of, conversion to or renewal of a
Loan in such Available Currency bearing interest under the Euro-Rate Option that
has not yet gone into effect shall be deemed to be a selection of, conversion to
or renewal of the Base Rate Option with respect to such Loan in the Dollar
Equivalent amount of such Loan, (ii) all outstanding Loans in such Available
Currency bearing interest under the Euro-Rate Option shall automatically be (A)
if in Dollars, converted to the Base Rate Option at the expiration of the
existing Interest Period (or sooner, if Administrative Agent cannot continue to
lawfully maintain such affected Loan under the Euro-Rate Option) (B) if in an
Optional Currency,





--------------------------------------------------------------------------------





converted to a Loan in Dollars under the Base Rate Option in the Dollar
Equivalent amount of such Loan at the expiration of the existing Interest Period
(or sooner, if the Administrative Agent cannot continue to lawfully maintain
such affected Loan under the Euro-Rate Option in such Optional Currency) and
(iii) the component of the Base Rate based upon the Euro-Rate will not be used
in any determination of the Base Rate
(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(c)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Lead Borrower and the Lenders of (i) the
implementation of any Benchmark Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or the Lenders pursuant to this Section
3.6 including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.6.”
(E)    The following new sentence is hereby added to the end of Section 5.1.1:
“No Loan Party is a Covered Person (as such term is defined in Section 10.18).
(F)    Section 7.2.13 is hereby deleted in its entirety and in its stead is
inserted the following:
“7.2.13 Minimum Fixed Charge Coverage Ratio. The Loan Parties shall not permit
the Fixed Charge Coverage Ratio to be less than (i) 1.75 to 1.00, calculated as
of October 28, 2017 and as of the end of each fiscal quarter thereafter through
and including February 1, 2020, and (ii) 1.50 to 1.00, calculated as of May 2,
2020 and as of the end of each fiscal quarter thereafter, in each case for the
four (4) fiscal quarters then ended.”
(G)    The following new Section 10.18 is hereby added, immediately following
Section 10.17:
“Section 10.18. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
agreement evidencing Hedge Liabilities or any other agreement or instrument that
is a QFC (such support, "QFC Credit Support", and each such QFC, a "Supported
QFC"), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the "U.S. Special Resolution Regimes") in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):
(a) In the event a Covered Person that is party to a Supported QFC (each, a
"Covered Party") becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered





--------------------------------------------------------------------------------





Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.
(b) As used in this Section 10.18, the following terms have the following
meanings:
BHC Act Affiliate of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
Covered Person means any of the following: (i) a "covered entity" as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
"covered bank" as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a "covered FSI" as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
Default Right has the meaning assigned to that term in, and shall be interpreted
in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.
QFC has the meaning assigned to the term "qualified financial contract" in, and
shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”
(H)    Exhibit 7.2.6 [Acquisition Compliance Certificate] is hereby deleted in
its entirety and in its stead is inserted the Exhibit 7.2.6 [Acquisition
Compliance Certificate] attached hereto as Exhibit A.
(I)    Exhibit 7.3.3 [Quarterly Compliance Certificate] is hereby deleted in its
entirety and in its stead is inserted the Exhibit 7.3.3 [Quarterly Compliance
Certificate] attached hereto as Exhibit B.
3.The provisions of Section 2 of this Third Amendment shall become effective on
the date that the Administrative Agent has reasonably determined that it has
received, or the Required Lenders have otherwise waived the requirement for the
Administrative Agent to receive, each of the following, in each case in form and
substance reasonably satisfactory to the Administrative Agent (the date of such
effectiveness, the “Effective Date”):
(i)    this Third Amendment, duly executed by the Lead Borrower, the
Administrative Agent and the Required Lenders;
(ii)    that certain fee letter, dated of even date herewith, executed and
delivered by the Administrative Agent and acknowledged and agreed to by the Lead
Borrower in connection herewith (the “Fee Letter”); and
(iii)    payment of (a) the fees due and payable under the Fee Letter and (b)
all other reasonable fees and expenses owed to the Administrative Agent and its
counsel and the Lenders in connection with this Third Amendment and the Credit
Agreement as of the Effective Date to the extent an invoice in respect thereof
has been delivered to the Lead Borrower at least one Business Day prior to the
date of this Third Amendment.
4.The Lead Borrower hereby reconfirms and reaffirms all representations and
warranties made by the Lead Borrower and the other Loan Parties pursuant to the
terms and conditions of the Credit Agreement and the other Loan Documents as of
the Effective Date (except to the extent any representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on such earlier date), except as such
representations and warranties may have heretofore been amended, modified or
waived in writing in accordance with the Credit Agreement.


5.The Lead Borrower hereby represents and warrants to the Lenders and the
Administrative Agent as of the Effective Date that (i) it has the legal power
and authority to execute and deliver this Third Amendment, (ii) the officer of
the





--------------------------------------------------------------------------------





Lead Borrower executing this Third Amendment has been duly authorized to execute
and deliver the same and bind the Lead Borrower with respect to the provisions
hereof, (iii) the execution and delivery hereof by the Lead Borrower and the
performance and observance by the Lead Borrower and the other Loan Parties of
the provisions hereof and of the Credit Agreement and all documents executed or
to be executed herewith or therewith, do not violate or conflict with (A) the
organizational agreements of any Loan Party or (B) any Law applicable to such
Loan Party or result in a breach of any provision of or constitute a default
under any other agreement, instrument or document binding upon or enforceable
against such Loan Party, in each case under clause (B) except as would not
result in a Material Adverse Change, and (iv) this Third Amendment and the
documents executed or to be executed by any Loan Party in connection herewith or
therewith constitute valid and binding obligations of such Loan Party in every
respect, enforceable in accordance with their respective terms, except to the
extent that enforceability of thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforceability of
creditors’ rights generally or limiting the right of specific performance or by
general principles of equity.


6.The Lead Borrower represents and warrants that as of the Effective Date, after
giving effect to the amendments set forth in this Third Amendment (i) no Event
of Default exists under the Credit Agreement, nor will any occur as a result of
the execution and delivery of this Third Amendment or the performance or
observance of any provision hereof, and (ii) the schedules attached to and made
a part of the Credit Agreement, are true and correct in all material respects as
of the date hereof, except as such schedules may have heretofore been amended or
modified in writing in accordance with the Credit Agreement.


7.Each reference to the Credit Agreement that is made in the Credit Agreement or
any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.


8.The agreements contained in this Third Amendment are limited to the specific
agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This Third Amendment amends the Credit Agreement and is
not a novation thereof.


9.This Third Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Third Amendment by e-mail or telecopy shall be
effective as delivery of a manually executed counterpart of this Third
Amendment.


10.This Third Amendment shall be deemed to be a contract under the Laws of the
State of Ohio without regard to its conflict of laws principles. Each Loan Party
hereby consents to the exclusive jurisdiction of the courts of the State of Ohio
sitting in Franklin County, Ohio and of the United States District Court for the
Southern District of Ohio, and any appellate court from any thereof, with
respect to any suit arising out of or mentioning this Third Amendment.


[INTENTIONALLY LEFT BLANK]



















































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Third Amendment to be duly executed by their duly authorized
officers the day and year first above written.
LEAD BORROWER:
Designer Brands Inc., an Ohio corporation
By: /s/ Marla Walters    
Name: Marla Walters
Title: SVP, Tax & Treasurer     
[Lender Signature Pages Follow]
























































































[Signature Page to Third Amendment to Credit Agreement - Designer Brands, Inc.]





--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT AND LENDERS:
 
PNC Bank, National Association,
as a Lender and as Administrative Agent




By: /s/ George M. Govas
Name: George M. Govas
Title: Managing Director



 
Wells Fargo Bank, National Association,
as a Lender




By: /s/ Carl Hinrichs
Name: Carl Hinrichs
Title: Director

 
Truist Bank (formerly known as Branch Banking and Trust Company),
as a Lender




By: /s/ J. Carlos Navarrete
Name: J. Carlos Navarrete
Title: Vice President
 
Bank of America, N.A.,
as a Lender




By: /s/ Gregg Bush
Name: Gregg Bush
Title: Senior Vice President
 
The Huntington National Bank,
as a Lender




By: /s/ Dan Swanson
Name: Dan Swanson
Title: Vice President



 
BMO Harris Bank, N.A.,
as a Lender




By: /s/ Joshua J. Thompson
Name: Joshua J. Thompson
Title: Associate VP











[Signature Page to Third Amendment to Credit Agreement - Designer Brands, Inc.]





--------------------------------------------------------------------------------





EXHIBIT A
[See attached]


EXHIBIT 7.2.6


FORM OF
ACQUISITION COMPLIANCE CERTIFICATE
_________________________________, 20__
PNC Bank, National Association, as Administrative Agent
155 East Broad Street
Columbus, Ohio 43215
Ladies and Gentlemen:


I refer to the Credit Agreement, dated as of August 25, 2017, by and among
Designer Brands Inc. (f/k/a DSW Inc.), an Ohio corporation (the “Lead
Borrower”), the Designated Borrowers party thereto, the Guarantors party
thereto, the Lenders party thereto, and PNC Bank, National Association, in its
capacity as administrative agent for the Lenders (the “Administrative Agent”) ,
as amended by that certain (i) First Amendment to Credit Agreement, dated as of
January 30, 2018 (the “First Amendment”), by and among the Lead Borrower, the
Lenders party thereto and the Administrative Agent, (ii) Second Amendment to
Credit Agreement, dated October 10, 2018 (the “Second Amendment”), by and among
the Lead Borrower, the Guarantors party thereto, the Lenders party thereto and
the Administrative Agent and (iii) Third Amendment to Credit Agreement, dated
March 16, 2020 (the “Third Amendment”), by and among the Lead Borrower, the
Lenders party thereto and the Administrative Agent (as so amended by the First
Amendment, the Second Amendment and the Third Amendment and as may be further
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”). Unless otherwise defined herein, terms defined in the Credit
Agreement are used herein with the same meanings.
________________________ [insert name of applicable Loan Party] intends to enter
into a Permitted Acquisition with ___________________ [enter name of the target
company] pursuant to which ____________________ [insert name of applicable Loan
Party] will ____________________ [provide a brief description of the
transactions contemplated by such Permitted Acquisition]. This Certificate is
delivered to the Administrative Agent in accordance with Section 7.2.6
[Liquidations, Mergers, Consolidations, Acquisitions] of the Credit Agreement.
I, the _________________________ [Insert Name of Authorized Officer] of the Lead
Borrower, do hereby certify as of ____________ ___, 20___, which is at least
five (5) days prior to any Permitted Acquisition (the “Report Date”), as
follows:
1.
The representations and warranties of the Loan Parties contained in Section 5
[Representations and Warranties] of the Credit Agreement and in each of the
other Loan Documents to which they are a party are true and correct in all
material respects (unless qualified by materiality or reference to the absence
of a Material Adverse Change, in which event such representations and warranties
are true and correct in all respects) on and as of the Report Date (except
representations and warranties which relate solely to an earlier date or time
which representations and warranties shall be true and correct in all material
respects (unless qualified by materiality or reference to the absence of a
Material Adverse Change, in which event such representations and warranties are
true and correct in all respects) on and as of the specific date or times
referred to in said representations and warranties).



2.
No Event of Default or Potential Default exists on the Report Date; no Event of
Default or Potential Default has occurred or is continuing since the date of the
previously delivered Compliance Certificate; no Event of Default or Potential
Default shall exist immediately prior to and after giving effect to such
Permitted Acquisition; no Material Adverse Change has occurred since the date of
the most recently delivered Compliance Certificate.



[NOTE: If any Event of Default, Potential Default, Material Adverse Change has
occurred or is continuing, set forth on an attached sheet the nature thereof and
the action which the Loan Parties have taken, are taking or propose to take with
respect thereto.]
3.
Maximum Leverage Ratio. After giving effect to such Permitted Acquisition
(including in such computation Indebtedness or other liabilities assumed or
incurred in connection with such Permitted Acquisition and calculated if such
Permitted






--------------------------------------------------------------------------------





Acquisition has been made in the applicable measurement period), the Leverage
Ratio is _____ to 1.0 for the period equal to four (4) consecutive fiscal
quarters most recently ended.


A.Total Funded Debt1 of the Lead Borrower and its Subsidiaries as of the Report
Date equals $____________.


B.Consolidated EBITDAR2 calculated as of the Report Date for the period equal to
the four (4) consecutive fiscal quarters then ended equals $__________, and is
computed as follows3:


































































































1 Total Funded Debt means, as of any date of determination, the sum of (i) all
Indebtedness representing borrowed money (excluding any Hedge Liabilities or any
other obligations (contingent or otherwise) under any Swap), including both
current and long term portion thereof and guaranty obligations with respect
thereto, Capital Lease Obligations and reimbursement obligations under letters
of credit, in each case of the Lead Borrower on a Consolidated Basis, plus (ii)
the aggregate current and long-term operating lease liabilities in accordance
with FASB ASC 842, in each case determined and consolidated for the Lead
Borrower and its Subsidiaries in accordance with GAAP.


2 For purposes of calculating Consolidated EBITDAR, (a) with respect to a
business acquired by the Loan Parties pursuant to a Permitted Acquisition,
Consolidated EBITDAR shall be calculated on a pro forma basis, using historical
numbers, in accordance with GAAP as if the Permitted Acquisition had been
consummated at the beginning of such period, and (b) with respect to a business
liquidated, sold or disposed of by the Loan Parties pursuant to Section 7.2.7
[Dispositions of  Assets or Subsidiaries], Consolidated EBITDAR shall be
calculated on a pro forma basis, using historical numbers, in accordance with
GAAP as if such liquidation, sale or disposition had been consummated at the
beginning of such period.


3 The following shall exclude the income (or deficit) of any Person (other than
a Subsidiary) in which the Lead Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Lead Borrower or such Subsidiary in the form of dividends or
similar distributions.





--------------------------------------------------------------------------------





Component
Amount
(i)net income
$_______________
(ii)depreciation
$_______________
(iii)amortization
$_______________
(iv)non-cash expenses related to stock based compensation
$_______________
(v)other non-cash charges, non-cash expenses, or non-cash losses to net income
(provided, however that cash payments made in such period or in any future
period in respect of such non-cash charges, expenses or losses shall be
subtracted from consolidated net income in calculating Consolidated EBITDAR)
$_______________
(vi)interest expense
$_______________
(vii)income tax expense
$_______________
(viii)Consolidated Rental Expense
$_______________
(ix)transaction expenses incurred in connection with the Camuto Transactions and
Permitted Acquisitions4
$_______________
(x)restructuring charges or expenses (including integration costs, restructuring
costs and severance costs related to acquisitions and to closure or
consolidation of plants, facilities or locations and any expense related to any
reconstruction, recommissioning or reconfiguration of fixed assets for alternate
use)5
$_______________
(xi)The sum of items (i) through (x)
$_______________
(xii)non-cash credits or non-cash gains to net income
$_______________
(xiii)The difference between item (xi) minus item (xii) equals Consolidated
EBITDAR
$_______________



C.The ratio of item 3(A) to item 3(B) equals the Leverage Ratio.


Under Section 7.2.6(iv)(E) of the Credit Agreement, the Leverage Ratio is not
permitted to be greater than the ratio of (i) 3.25 to 1.00 during all times
other than an Acquisition Period and (ii) 3.50 to 1.00 during an Acquisition
Period6 . Therefore, the Loan Parties ___________ [will/will not] be in
compliance with Section 7.2.6(iv)(E) of the Credit Agreement after giving effect
to such Permitted Acquisition.














[INTENTIONALLY LEFT BLANK]
















4 Shall not exceed $40,000,000 in the aggregate during the term of the Credit
Agreement.


5 Shall not exceed $20,000,000 in the aggregate during the term of the Credit
Agreement.


6 In no event shall the Leverage Ratio modification that occurs in connection
with an Acquisition Period occur more than once during the term of this
Agreement.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Acquisition Compliance Certificate this ____ day of ________,
20__.
 
LEAD BORROWER:






Designer Brands Inc.




By: ________________________________
Name: ________________________________
Title: ________________________________


































--------------------------------------------------------------------------------





EXHIBIT B
[See attached]





























































--------------------------------------------------------------------------------





EXHIBIT 7.3.3
FORM OF
COMPLIANCE CERTIFICATE
_________________________, 20___
PNC Bank, National Association, as Administrative Agent
155 East Broad Street
Columbus, Ohio 43215


Ladies and Gentlemen:
I refer to the Credit Agreement, dated as of August 25, 2017, by and among
Designer Brands Inc. (f/k/a DSW Inc.), an Ohio corporation (the “Lead
Borrower”), the Designated Borrowers party thereto, the Guarantors party
thereto, the Lenders party thereto, and PNC Bank, National Association, in its
capacity as administrative agent for the Lenders (the “Administrative Agent”),
as amended by that certain (i) First Amendment to Credit Agreement, dated as of
January 30, 2018 (the “First Amendment”), by and among the Lead Borrower, the
Lenders party thereto and the Administrative Agent, (ii) Second Amendment to
Credit Agreement, dated as of October 10, 2018 (the “Second Amendment”), by and
among the Lead Borrower, the Guarantors party thereto, the Lenders party thereto
and the Administrative Agent and (iii) Third Amendment to Credit Agreement,
dated as of March 16, 2020 (the “Third Amendment”), by and among the Lead
Borrower, the Lenders party thereto and the Administrative Agent (as so amended
by the First Amendment, the Second Amendment and the Third Amendment and as may
be further amended, modified, supplemented or restated from time to time, the
“Credit Agreement”). Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein with the same meanings.
I, the ____________________ [Responsible Financial Officer] of the Lead
Borrower, do hereby certify on behalf of the Loan Parties as of the _________
[quarter/year] ended _______________ ___, 20___ (the “Report Date”), as follows:
1.
CHECK ONE:

______
The annual financial statements of the Lead Borrower, consisting of an audited
consolidated balance sheet as of the end of such fiscal year, and related
audited consolidated statements of income, shareholders' equity and cash flows,
being delivered to the Administrative Agent and the Lenders with this Compliance
Certificate (a) are all in reasonable detail and set forth in comparative form
the financial statements as of the end of and for the preceding fiscal year, and
(b) comply with the reporting requirements for such financial statements as set
forth in Section 7.3.2 [Annual Financial Statements] of the Credit Agreement

OR
______
The quarterly financial statements of the Lead Borrower, consisting of a
consolidated balance sheet as of the end of such fiscal quarter and related
consolidated statements of income and cash flows being delivered to the
Administrative Agent and the Lenders with this Compliance Certificate (a) are
all in reasonable detail and have been prepared in accordance with GAAP,
consistently applied (subject to normal year-end audit adjustments), and set
forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year, and (b) comply with
the reporting requirements for such financial statements as set forth in Section
7.3.1 [Quarterly Financial Statements] of the Credit Agreement.

2.
The representations and warranties of the Loan Parties contained in Article 5
[Representations and Warranties] of the Credit Agreement and in each of the
other Loan Documents to which they are a party are true and correct in all
material respects (unless qualified by materiality or reference to the absence
of a Material Adverse Change, in which event such representations and warranties
are true and correct in all respects) on and as of the Report Date (except
representations and warranties which relate solely to an earlier date or time
which representations and warranties shall be true and correct in all material
respects (unless qualified by materiality or reference to the absence of a
Material Adverse Change, in which event such representations and warranties are
true and correct in all respects) on and as of the specific date or times
referred to in said representations and warranties). The Loan Parties are in
compliance with, and since the date of the previously delivered Compliance
Certificate have performed and complied with all covenants and conditions
contained in the Credit Agreement.



3.No Event of Default or Potential Default exists on the Report Date; no Event
of Default or Potential Default has occurred or is continuing since the date of
the previously delivered Compliance Certificate; no Material Adverse Change has
occurred since





--------------------------------------------------------------------------------





the date of the previously delivered Compliance Certificate; and no event has
occurred or is continuing since the date of the previously delivered Compliance
Certificate that may reasonably be expected to result in a Material Adverse
Change.


[NOTE: If any Event of Default, Potential Default, Material Adverse Change or
event which may reasonably be expected to result in a Material Adverse Change
has occurred or is continuing, set forth on an attached sheet the nature thereof
and the action which the Loan Parties have taken, are taking or propose to take
with respect thereto.]
4.
Indebtedness (Section 7.2.1(iii), Section 7.2.1(v) and Section 7.2.1(xiv)):



(A)    Indebtedness of the Loan Parties and their Subsidiaries, in the
aggregate, as of the Report Date of $____________ which is in the form of
Purchase Money Security Interests or Capital Leases, which is not more than the
permitted maximum of Twenty Million and 00/100 Dollars ($20,000,000.00) in the
aggregate at any time outstanding.
(B) Indebtedness of Domestic Loan Parties to Foreign Subsidiaries which is
subordinated pursuant to the Intercompany Subordination Agreement, in the
aggregate, as of the Report Date of $____________, which is not more than the
permitted maximum of Sixty Million and 00/100 Dollars ($60,000,000.00) in the
aggregate at any time outstanding.
(C)    Unsecured Indebtedness of the Loan Parties and their Subsidiaries not
otherwise permitted in Section 7.2.1 of the Credit Agreement, in the aggregate
as of the Report Date of $____________, which is not more than the permitted
maximum of Seventy-Five Million and 00/100 Dollars ($75,000,000.00) at any time
outstanding.
5.
Guaranties (Section 7.2.3(vi)). Guaranties by the Loan Parties and their
Subsidiaries of Indebtedness of any Subsidiary that is not a Loan Party or any
Joint Venture, in the aggregate as of the Report Date of $____________, which is
not more than the permitted maximum of Twenty-Five Million and 00/100 Dollars
($25,000,000.00) at any time outstanding.



6.Liens; Lien Covenants (Clauses (xii) and (xvi) of the definition of Permitted
Liens):


(A)    Proceeds secured by Liens granted in connection with securities lending
transactions or reverse repurchase agreements involving United States Treasury
bonds, in the aggregate, as of the Report Date equals $____________, which is
not more than the permitted maximum of Ten Million and 00/100 Dollars
($10,000,000.00) at any one time outstanding.


(B)    Obligations secured by other Liens not otherwise permitted by the
definition of Permitted Liens, in the aggregate, as of the Report Date equals
$____________, which is not more than the permitted maximum of Twenty Million
and 00/100 Dollars ($20,000,000.00) in the aggregate at any time outstanding.


7.
Loans and Investments (Section 7.2.4(viii), Section 7.2.4(ix) and Section
7.2.4(x)(a)):



(A)    Investments in the nature of seller financing or other consideration
received in any disposition (including any sale, lease, sale-leaseback,
assignment or transfer) of assets or property by any Loan Party or any
Subsidiary of a Loan Party, in the aggregate, as of the Report Date equals
$____________, which is not more than the permitted maximum of Ten Million and
00/100 Dollars ($10,000,000.00) at any time (based on the value at the time of
acquisition thereof but reduced by payments or other realization thereon).


(B)    Loans, advances and investments not otherwise permitted by Section 7.2.4
of the Credit Agreement by Domestic Loan Parties in or to Foreign Subsidiaries
and Joint Ventures, in the aggregate, as of the Report Date equals
$____________, which is not more than the permitted maximum of Seventy-Five
Million and 00/100 Dollars ($75,000,000.00) in the aggregate at any one time
outstanding.


(C)    Loans, advances and investments by DSW Canada in or to Town Shoes, in the
aggregate, as of the Report Date equals $____________, which is not more than
the permitted maximum of One Hundred Million and 00/100 Canadian Dollars (CAD
$100,000,000.00) in the aggregate at any one time outstanding.






8.
Dispositions of Assets (Section 7.2.7(i) and Section 7.2.7(vii)):








--------------------------------------------------------------------------------





(A)    In addition to sales of Inventory under subsection (a) of clause (i) of
Section 7.2.7 of the Credit Agreement, the sale of slow moving inventory outside
of the ordinary course (including in respect of a liquidation thereof) during
the current fiscal year, in the aggregate, as of the Report Date equals
$____________, which is not more than the permitted maximum of Five Million and
00/100 Dollars ($5,000,000) during such fiscal year.


(B)    The sale, transfer or lease of assets by the Lead Borrower and its
Subsidiaries, other than those specifically excepted by Section 7.2.7 of the
Credit Agreement (so long as in each case both immediately before and
immediately after giving effect thereto there exists no Event of Default or
Potential Default), during the current fiscal year, in the aggregate, as of the
Report Date equals $____________, which is not more than the permitted maximum
of Twenty Million and 00/100 Dollars ($20,000,000) during such fiscal year.


9.
Minimum Fixed Charge Coverage Ratio (Section 7.2.13). The Fixed Charge Coverage
Ratio for the period equal to the four (4) consecutive fiscal quarters ending as
of the Report Date is [Insert from item 9(C) below] to 1.0, which is not less
than the required ratio for such period as determined by reference to Table 1.



TABLE 1


Fiscal Quarters Ending
Required Fixed Charge Coverage Ratio
October 28, 2017 through and including February 1, 2020
1.75 to 1.00
May 2, 2020 and thereafter
1.50 to 1.00



The Fixed Charge Coverage Ratio shall be computed as follows:


(A)    Consolidated EBITDAR1 of the Lead Borrower and its Subsidiaries for the
period equal to the four (4) consecutive fiscal quarters ending as of the Report
Date equals $____________, and is computed as follows2:
















































1 For purposes of calculating Consolidated EBITDAR, (a) with respect to a
business acquired by the Loan Parties pursuant to a Permitted Acquisition,
Consolidated EBITDAR shall be calculated on a pro forma basis, using historical
numbers, in accordance with GAAP as if the Permitted Acquisition had been
consummated at the beginning of such period, and (b) with respect to a business
liquidated, sold or disposed of by the Loan Parties pursuant to Section 7.2.7
[Dispositions of  Assets or Subsidiaries], Consolidated EBITDAR shall be
calculated on a pro forma basis, using historical numbers, in accordance with
GAAP as if such liquidation, sale or disposition had been consummated at the
beginning of such period.


2 The following shall exclude the income (or deficit) of any Person (other than
a Subsidiary) in which the Lead Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Lead Borrower or such Subsidiary in the form of dividends or
similar distributions.





--------------------------------------------------------------------------------





Component
Amount
(i)net income
$_______________
(ii)depreciation
$_______________
(iii)amortization
$_______________
(iv)non-cash expenses related to stock based compensation
$_______________
(v)other non-cash charges, non-cash expenses, or non-cash losses to net income
(provided, however that cash payments made in such period or in any future
period in respect of such non-cash charges, expenses or losses shall be
subtracted from consolidated net income in calculating Consolidated EBITDAR)
$_______________
(vi)interest expense
$_______________
(vii)income tax expense
$_______________
(viii)Consolidated Rental Expense
$_______________
(ix)transaction expenses incurred in connection with the Camuto Transactions and
Permitted Acquisitions3
$_______________
(x)restructuring charges or expenses (including integration costs, restructuring
costs and severance costs related to acquisitions and to closure or
consolidation of plants, facilities or locations and any expense related to any
reconstruction, recommissioning or reconfiguration of fixed assets for alternate
use)4
$_______________
(xi)The sum of items (i) through (x)
$_______________
(xii)non-cash credits or non-cash gains to net income
$_______________
(xiii)The difference between item (xi) minus item (xii) equals Consolidated
EBITDAR
$_______________



(B)    Fixed Charges5 calculated as of the Report Date for the period equal to
the four (4) consecutive fiscal quarters then ended equals $__________.


(C)    the ratio of item 9(A) to item 9(B) equals the Fixed Charge Coverage
Ratio.






























3 Shall not exceed $40,000,000 in the aggregate during the term of the Credit
Agreement.


4 Shall not exceed $20,000,000 in the aggregate during the term of the Credit
Agreement.


5 Fixed Charges means for any period of determination, the sum of (a) cash
interest expense, plus (b) Consolidated Rental Expense, in each case of the Lead
Borrower on a Consolidated Basis.





--------------------------------------------------------------------------------





10.
Maximum Leverage Ratio (Section 7.2.14). The Leverage Ratio for the period equal
to the four (4) consecutive fiscal quarters ending as of the Report Date is
[Insert from item 10(C) below] to 1.0, which is not greater than the required
ratio of (i) 3.25 to 1.00 during all times other than an Acquisition Period and
(ii) 3.50 to 1.00 during an Acquisition Period6.



(A)    Total Funded Debt7 of the Lead Borrower and its Subsidiaries as of the
Report Date equals $____________.


(B)    Consolidated EBITDAR calculated as of the Report Date for the period
equal to the four (4) consecutive fiscal quarters then ended equals $__________
(per item 9(A) above).    


(C)    The ratio of item 10(A) to item 10(B) equals the Leverage Ratio


















































































6 In no event shall the Leverage Ratio modification that occurs in connection
with an Acquisition Period occur more than once during the term of this
Agreement.
7 Total Funded Debt means, as of any date of determination, the sum of (i) all
Indebtedness (excluding any Hedge Liabilities or any other obligations
(contingent or otherwise) under any Swap) representing borrowed money, including
both current and long term portion thereof and guaranty obligations with respect
thereto, Capital Lease Obligations and reimbursement obligations under letters
of credit, in each case of the Lead Borrower on a Consolidated Basis, plus (ii)
the aggregate current and long-term operating lease liabilities in accordance
with FASB ASC 842, in each case determined and consolidated for the Lead
Borrower and its Subsidiaries in accordance with GAAP.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Compliance Certificate this ____ day of _______________, 20___.
Designer Brands Inc., as the Lead Borrower
    
By: ______________________________    
Name: ______________________________
Title: ______________________________







